Case: 14-40606       Document: 00513186415         Page: 1     Date Filed: 09/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                     No. 14-40606                                  FILED
                                   Summary Calendar                        September 9, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
ALI RENO HARDEN,

                                                  Petitioner - Appellant

v.

WARDEN S. YOUNG, Warden of Federal Correctional Institution,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:14-CV-6


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ali Reno Harden, federal prisoner #13622-021, was sentenced in the
Southern District of Georgia to 180 months’ imprisonment for, inter alia,
possession with intent to distribute crack cocaine, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(B). The court applied an enhanced sentence of 120
months for that conviction, pursuant to 21 U.S.C. §§ 841(b)(1)(B) and 851
(imposing 10-year minimum term of imprisonment for violation committed


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-40606    Document: 00513186415     Page: 2   Date Filed: 09/09/2015


                                 No. 14-40606

after prior, final conviction for felony drug offense), because Harden had a
previous state-court felony conviction for possession of cocaine. The eleventh
circuit affirmed Harden’s sentence; his subsequent 28 U.S.C. § 2255 motion,
also filed in the Southern District of Georgia, was denied.
      Harden filed a 28 U.S.C. § 2241 petition in the Eastern District of Texas,
where he is now incarcerated, challenging the applicability of the enhanced
sentence. After construing Harden’s petition as a successive unauthorized
§ 2255 motion, the court dismissed his claims. Harden contends his state-court
conviction does not support the enhanced penalty, and asserts his claim is
sufficient to satisfy the requirements of § 2255’s savings clause. See 28 U.S.C.
§ 2255(e).
      The court’s dismissal of Harden’s § 2241 petition is reviewed de novo.
Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000). A § 2241 petition and a
§ 2255 motion “are distinct mechanisms for seeking post-conviction relief”.
Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Section 2255 provides for a
collateral attack of a federal sentence, while § 2241 provides for an attack on
“the manner in which a sentence is executed”. Padilla v. United States, 416
F.3d 424, 425–26 (5th Cir. 2005) (internal quotation marks omitted). The
savings clause allows a federal prisoner to proceed under § 2241 if he can show
the remedies provided under § 2255 are “inadequate or ineffective to test the
legality of his detention”. 28 U.S.C. § 2255(e); Reyes-Requena v. United States,
243 F.3d 893, 901 (5th Cir. 2001). Such a showing requires a claim be “based
on a retroactively applicable Supreme Court decision which establishes that
the petitioner may have been convicted of a nonexistent offense” that “was
foreclosed by circuit law at the time when the claim should have been raised
in the petitioner’s trial, appeal, or first § 2255 motion”. Reyes-Requena, 243
F.3d at 904; accord In re Bradford, 660 F.3d 226, 230 (5th Cir. 2011).



                                       2
    Case: 14-40606    Document: 00513186415    Page: 3   Date Filed: 09/09/2015


                                No. 14-40606

      Harden’s assertion, based on Begay v. United States, 553 U.S. 137 (2008),
and Descamps v. United States, 133 S. Ct. 2276 (2013) fails because these
opinions do not concern the enhanced penalties at issue under §§ 841(b)(1)(B)
and 851, and do not show Harden’s sentence was erroneously enhanced.
Further, as neither Begay nor Descamps are retroactively applicable Supreme
Court decisions indicating Harden was convicted of a nonexistent offense, he
may not rely on those cases to satisfy the requirements of Reyes-Requena. See
Padilla, 416 F.3d at 427.
      AFFIRMED.




                                      3